Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 have been canceled.  Claims 23-45 are still at issue and are present for examination.
Applicants' arguments filed on 12/2/21 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-27 and 29-45 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-28 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, according to previous office action. Said claims continue to utilize the generic term “using”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  31-32, 37-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baharum et al., “Baharum” (Mar. Biotechnol., 13, 845-856, 2011 cited in the IDS). Baharum teaches and characterizes a type III polyketide synthase (PKS) from Sargassum Binderi having 99.5% identity to SEQ ID NO:1 of this invention (see also hit #1 of Uniprot database search of SEQ ID NO:1, available under public PAIR) and DNA encoding it, as well as vectors and host cells comprising said product, anticipating claims 31-32 and 37-42. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 33-36, are rejected under 35 U.S.C. 103 as being unpatentable over Baharum (cited above) further in view of Delage (cited previously). As mentioned above, Baharum teaches about a DNA sequence encoding 99.5% homologs of SEQ ID NO:1 of this invention and vectors comprising said product.
Bahraum does not teach vectors comprising exogenous and/or transcription terminators.
Delage teaches (see previous office action) about vectors (see also [0050-0051] of Delage patent publication 2014/0315269) comprising terminators and promoters etc.
Before the effective filing of this application, it would have been obvious to one of ordinary skill in the art to start with the vector of Baharum and incorporate desired promoters and terminators as taught by Delage therein, depending on the intended use. One of skill in the art is motivated in such effort because better control of DNA expression results in better control over the yield of product obtained, rendering the invention obvious.
One of ordinary skill in the art has a reasonable expectation of success in incorporating promoters and terminators of Delage into the vector of Baharum because such methods are fully established in the prior art before the effective filing of this application.

Claim  23-28 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Baharum (cited above) in view of Yu et al., “Yu” (IUBMB Life, 64(4), 285-195, 2012, cited in the IDS). As stated above, Baharum teaches a type III polyketide synthase (PKS) from Sargassum Binderi having 99.5% identity to SEQ ID NO:1 of this .
Yu teaches about substrates of different type III PKSs and their synthetic and natural substrates. Yu in page 287, teaches about octaketide synthase (OKS) and its broad substrate specificity wherein said substrates may include hexanoyl-CoA (which is a carbon source or a thioester), that can be converted into C18 heptaketide phloroglucinol.
Before the effective filing of this application, it would have been obvious to one of ordinary skill in the art to start with the PKS of Baharum and attempt to utilize it to produce C18 heptaketide phloroglucinol, employing hexanoyl-CoA of Yu. 
One of skill in the art, at first glance, is motivated in utilizing the type III PKS of Baharum in the method of Yu because such effort is more than likely to result in preparation of a phloroglucinol, wherein said phloroglucinol is a muscle relaxant and has applications in diagnostic medicine, rendering the invention obvious. 
Again, one of ordinary skill in the art has a reasonable expectation of success in utilizing the PKS of Baharum in the method of Yu before the effective filing of this application, because Yu has already disclosed all the details regarding using PKS type III enzymes for producing phloroglucinol.
No claim is allowed.                                                                                                                                                                                                      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656